Citation Nr: 0917137	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred at Alegent 
Health Lakeside Hospital on September 13, 2005.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from August 1977 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 administrative 
decision of a medical center of the Department of Veterans 
Affairs (VA), which found reimbursement of unauthorized 
medical expenses for the Veteran was not warranted.  The 
Veteran subsequently initiated and perfected an appeal of 
this administrative determination.  In July 2007, the Veteran 
and her spouse testified before the undersigned Veterans Law 
Judge, seated at the VA Regional Office (RO) in Lincoln, 
Nebraska.  

The Board observes that the Veteran has also perfected 
several other service connection claims for appellate review.  
Those issues are the subject of a separate Board decision and 
will not otherwise be discussed herein.  


FINDINGS OF FACT

1.  The Veteran was enrolled in a VA health care program and 
had received VA medical care in the 24 months prior to the 
medical service at issue.  

2.  The Veteran incurred expenses for medical care at Alegent 
Health Lakeside Hospital on September 13, 2005.  Such medical 
services were rendered in a medical emergency at a time 
during which a VA or other Federal facility was not feasibly 
available.  


CONCLUSION OF LAW

The criteria for payment of unreimbursed medical expenses 
incurred by the Veteran on September 13, 2005, at Alegent 
Health Lakeside Hospital are met.  38 U.S.C.A. §§ 1725, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 17.1000-17.1008 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue on appeal given 
the favorable nature of the Board's decision with regard to 
the pending claim.  

The Veteran seeks reimbursement for unauthorized medical 
expenses.  Under 38 U.S.C.A. § 1725, pursuant to the Veterans 
Millennium Health Care and Benefits Act, payment or 
reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for veterans without insurance 
is available if certain conditions are met.  38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2008).  
Specifically, to be eligible for reimbursement under these 
provisions for a nonservice-connected disorder, the Veteran 
has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met 
by evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility (in other 
words, the medical emergency lasts only until the time 
the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider.

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).  
38 C.F.R. § 17.1002(a)-(i) (2008).  

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

In the present case, the evidence of record indicates the 
Veteran's husband contacted the local VA medical center via 
telephone on the morning of September 13, 2006, stating she 
was having a reaction to some of her medication, resulting in 
"a fever and body aches" of 3 days' duration.  She had had 
recent difficulty breathing, but this symptom had improved.  
It was noted the Veteran had an appointment scheduled with 
her VA cardiologist for the next day.  She was advised to 
discontinue that medication until she felt better, and if she 
felt worse, to come into the emergency room at the medical 
center.  The VA employee taking the call also indicated that 
given the Veteran's current and prior cardiovascular history, 
she should have a "low tolerance" for worsening of her 
symptoms.  

Later that same day, the Veteran's husband again contacted VA 
via telephone, stating the Veteran's symptoms were "severe" 
and "flu-like", and she needed to go to the emergency room.  
He stated he had contacted the Omaha VA medical center, but 
had been told they were "backed up" and to expect a "long 
wait" if she were brought to that facility.  The Veteran's 
husband requested authorization to seek treatment at a non-VA 
medical facility.  The responding VA employee, a staff nurse, 
stated she was unable to authorize VA payment at that time, 
but the Veteran could file for such reimbursement at a later 
date.  Such a claim was in fact filed by the Veteran in 
November 2005, and denied by VA in December 2005.  

Based on the notice of a long wait at the Omaha VA medical 
center, the Veteran was taken by her husband to Alegent 
Health Lakeside Hospital, also in Omaha, Nebraska.  On 
emergency room intake, she was noted to have a 4-day history 
of inspiratory chest pain, increasing in intensity that day.  
However, she denied nausea, vomiting, shortness of breath, or 
pedal edema.  Her history of coronary artery disease, status 
post-coronary artery bypass graft, was noted, but she stated 
her chest pain was "not consistent with her anginal-
equivalent chest discomfort."  She was afforded appropriate 
examination and testing, including an EKG, chest X-ray, and 
blood count studies, all of which were generally within 
normal limits, given her medical history.  No medication was 
afforded her, and she was released to be followed-up on an 
outpatient basis.  A bill submitted by the Veteran indicates 
charges of $1983.59 were incurred.  In denying her claim, VA 
found VA facilities were feasibly available for treatment 
over the 4-day duration of her symptoms, and her situation 
was not a medical emergency.  See 38 C.F.R. § 17.1002(b), (c) 
(2008).  

At her July 2007 personal hearing, the Veteran and her 
husband stated that while her symptoms had existed for 
approximately 4 days, these symptoms had worsened the day 
emergency treatment was sought.  Given the Veteran's cardiac 
history, they thought it prudent and reasonable she be seen 
that day for this increase in symptom severity, even given 
her scheduled VA cardiology appointment the next day.  

As an initial matter, the Board observes that VA does not 
contend, and the record does not suggest, the requirements of 
38 C.F.R. § 17.1002 other than (b) and (c) were not met.  The 
facility in question qualifies as a proper provider of 
emergency services, the Veteran was enrolled in the VA health 
care system and had received such care in the past 24 months, 
she was financially liable to the provider of the services in 
question and lacked other coverage under a health-care plan 
or contract, and her claim was filed in a timely manner.  See 
38 C.F.R. §§ 17.1002, 17.1004 (2008).  

Regarding the requirements at issue, the VA medical center 
found, in denying the claim, that the Veteran had had a 4-day 
history of her reported symptoms, suggesting her private 
treatment on September 13, 2005, was not an emergency 
situation, and that VA care was feasibly available during at 
least part of that 4-day period.  While it is true that the 
Veteran's symptoms had existed for several days when she 
sought VA care on the 13th, medical records from that time 
period indicate she had experienced a worsening of at least 
some of those symptoms that day, and felt immediate care was 
required, as demonstrated by her husband's two telephone 
calls to VA seeking medical care.  Given her documented 
history of cardiovascular disease, to include coronary artery 
disease, status post-coronary artery bypass graft, the Board 
finds her expectation that the "absence of immediate medical 
attention" would result in "placing the health of the 
[Veteran] in serious jeopardy".  38 C.F.R. § 17.1002(b) 
(2008).  Additionally, the relevance of the Veteran's prior 
cardiovascular history was noted by VA at the time of the 
first telephone call on September 13, when her husband was 
advised to exercise "low tolerance" for any worsening of 
symptomatology given her "current heart condition."  
Regarding the availability of VA medical facilities on 
September 13, the Board accepts, in the absence of any 
contrary evidence, the Veteran's contentions that she 
attempted first to utilize the Omaha VA medical center, but 
was told medical attention would be substantially delayed if 
she was seen there.  Thus, she appropriately concluded VA 
facilities were not feasibly available at the time medical 
services were required.  38 C.F.R. § 17.1002(c) (2008).  The 
Board finds such a conclusion both prudent and reasonable.  

In conclusion, the Veteran has demonstrated she qualified for 
reimbursement of unauthorized medical expenses incurred on 
September 13, 2005, and her claim for payment or 
reimbursement must be granted.  




ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred during treatment on September 13, 
2005, at the Alegent Health Lakeside Hospital is granted.  




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


